DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 3, 4, 12-21 (canceled by Examiner’s Amendment), 23, 25, 29 are canceled.
Claims 12-21 are canceled by Examiner’s Amendment.
Claims 32-36 are new.
Claims 2, 5-11, 22, 24, 26-28, 30-36 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 02/01/2021.  
Amendment
The present Office Action is based upon the original patent application filed on 06/11/2019 as modified by the amendment filed on 02/01/2021.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in a communication with Andrew Cohn on 09 February 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
--- Claims 12-21 are Amended by Examiner’s Amendment as Follows ---
Claims 12-21. (Withdrawn).
Claims 12-21. (Canceled by Examiner’s Amendment).

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 02/01/2021, pgs. 9-10), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… 
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 2, 5-11, 22, 24, 26-28, 30-36 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 
Regarding Claim 2. (Currently Amended) A user device system comprising: anon-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the user device system to perform operations comprising: determining shopping preferences of a user associated with the user device system for an item with a plurality of merchants, wherein the shopping preferences were previously established for an application on the user device system, and wherein the determining the shopping preferences comprises: accessing a social networking account of the user, and obtaining user information for the user from the social networking account wherein the shopping preferences are determined based on the user information; transmitting the shopping preferences to a service provider system; transmitting a locational attribute of the user device system to the service provider system; receiving, from the service provider system, a notification comprising shopping data for the item based on the shopping preferences and the locational attribute; determining an interface display preference for a user 
Regarding Claim 22. (Currently Amended) A method comprising: determining shopping preferences of a user associated with a user device system for an item with a plurality of merchants, wherein the shopping preferences were previously established for an application on the user device system, wherein the determining the shopping preferences comprises receiving user input indicating the shopping preferences based on at least one of an item of interest to the user, a preferred discount for the item, or a preferred merchant of the user; transmitting the shopping preferences to a service provider system; transmitting a locational attribute of the user device system to the service provider system; receiving, from the service provider system, a notification comprising shopping data for the item based the shopping preferences and the locational attribute; determining an interface display preference for a user interface of the application, wherein the interface display preference comprises a type of the shopping data for a display within an interface cell of the application; determining a first amount of the shopping data for the display in the interface cell within the user interface based on the interface display preference, wherein the first amount of the shopping data is less than all of the shopping data; generating the interface cell based on the first amount of the shopping data; executing the application of the user device system; and displaying, by the application, the interface cell in a portion of the user interface.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (Colak et al. 2013/0085924; in view of Gallo 2011/0283208; Avallone et al. 2002/0147642; Hunter et al. 2013/0282438; Brown 2009/0106300; Michaud et al. 2008/0028337; Bedi 2012/0272278; Cockcroft 2011/0282700) teach the features as disclosed in Non-final Rejection (10/30/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
Regarding Claim 2. (Currently Amended) A user device system comprising: … accessing a social networking account of the user, and obtaining user information for the user from the social networking account wherein the shopping preferences are determined based on the user information; transmitting the shopping preferences to a service provider system; transmitting a locational attribute of the user device system to the service provider system; receiving, from the service provider system, a notification comprising shopping data for the item based on the shopping preferences and the locational attribute; determining an interface display preference for a user interface of the application, wherein the interface display preference comprises a type of the shopping data for a display within an interface cell of the application; determining a first amount of the shopping data for the display in the interface cell within the user interface
Regarding Claim 22. (Currently Amended) A method comprising: … receiving, from the service provider system, a notification comprising shopping data for the item based the shopping preferences and the locational attribute; determining an interface display preference for a user interface of the application, wherein the interface display preference comprises a type of the shopping data for a display within an interface cell of the application; determining a first amount of the shopping data for the display in the interface cell within the user interface based on the interface display preference, wherein the first amount of the shopping data is less than all of the shopping data; generating the interface cell based on the first amount of the shopping data; executing the application of the user device system; and displaying, by the application, the interface cell in a portion of the user interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ross 2013/0179246 teaches social networking features relevant to claim 24.
Regarding Claim 24. (New) The method of claim 23, wherein the determining the shopping preferences comprises: accessing a social networking account of the user; obtaining user information for the user from the social networking account; and determining the shopping preferences based on the user information.
Ross 2013/0179246 [0070] As illustrated by block 440, user data may also include social network data. Social network data includes, but is not limited to, postings, comments, profile information, blog entries, micro-blog entries, updates, communications, photos, chat transcripts etc. Such information may directly provide information regarding the user's purchasing preferences. For instances, a user may "like" a certain merchant's social network page or follow a certain merchant's micro-blog feed. Moreover, as discussed above, if a user uses features of social networking sites, such as checking-in, that identify where the user has been, this information may provide further information regarding the businesses that the user frequents. Photos uploaded to social networking sites may similarly illustrate preferences. By way of example, software that includes object recognition may be able to determine the brand names of clothing that the user is wearing and conclude that the user likes these brands. Also, photographs of locations may provide information regarding where the user goes etc. 

Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: Claim Rejections – Prior-art Rejections Withdrawn
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682






Claims 2, 22, 28 are rejected under 35 U.S.C. 103 as being unpatentable over: Colak et al. 2013/0085924; in view of Gallo 2011/0283208.
Regarding Claim 22. (New) Colak et al. 2013/0085924 teaches A method comprising: receiving a notification comprising shopping data for an item based on shopping preferences (Colak et al. 2013/0085924 [0033 – user preferences] As also further described below, some embodiments of the present invention may include a display mechanism that, after determining the eligibility status of purchasers for all the credit offers available on the system, displays each purchaser the complete, or based on user preferences, partial universe of all credit offers the purchaser is eligible for. The display mechanism will also provide industry statistics and trends about trade credit offers as well as benchmark tools that allow purchasers to better understand their eligibility for trade credit.) of a user associated with the user device system (Colak et al. 2013/0085924 [0032 – purchaser notified about an offer] As will also be further understood from the ensuing description, a purchaser's pre-application data registration and initial eligibility criteria collection system ensures that purchaser can be notified on eligibility about offers before having to apply for a credit line to find out about approvals. In alternative embodiments, purchasers may be notified about their eligibility status on a continuous basis before or after an application is complete. Should the purchaser be deemed ineligible for a trade credit offer, the system may notify the purchaser accordingly with the reasons. The notification may include, for example, a required minimum payment performance to past or existing suppliers, minimum required operating history, geographic location, leverage ratio or general financial or operational risk factors that deemed the purchaser ineligible for a trade credit offer. The system also ensures the supplier will receive applications that are pre-screened and eligible for a credit line (e.g., demonstrating a level of sufficiency to fulfill the criteria, terms and conditions required by the supplier to extend credit). As further discussed below, the eligibility criteria may include any type of data about the business, including, for example, its operations, its owners, employees, partners, financial condition, revenue and tax information, current credit status and past credit history, past payment performance, trade references, industry and geographic information.); determining a first amount of the shopping data for a display in an interface cell within a user interface of the user device system based on an interface display preference with the user device system (Colak et al. 2013/0085924 [0082 – purchaser display preferences] FIG. 9 is an overview of the electronic display module, as submitted by the supplier and viewed by the purchaser, according to some embodiments. Credit offer display module 904 receives all information produced by the credit eligibility module 902 regarding the eligibility of purchaser 902 to available credit offers, in this embodiment, for example, offer A1 906, offer A2 908, offer A3 910, offer B1 912, offer B2 914 and offer C1 916 for which purchaser 902 is determined to be eligible. Credit offer display module 904 then detects previously saved purchaser display preferences 918 and reorganizes the display rankings and sorting of the offers in step 924 based on a number of factors including, for example, eligibility date, offer generation date, offer amount, offer duration, industry, company or past credit applications of this particular purchaser or the particular supplier in this credit offer. Credit offer display module 904 then provides for displaying the sorted offers in step 926 on purchaser interface platform 922, which those skilled in the art will understand as providing for accessibility to the offers via one or more purchaser devices (e.g., PC, PDA, smartphone, or other mobile device) via one or more communication paths, networks, and/or protocols, etc. For example, in various embodiments the sorted offers may be pushed to the purchaser device(s) for display thereon (e.g., as an offer), and/or a notification may be sent to a purchaser device to indicate that sorted offer information is available and the user may then pull the sorted offers (e.g., by navigating using an internet browser on the same or different device that received the notification, possibly by selecting a hyperlink in the notification), and/or the purchaser may retrieve (e.g., pull) any available sorted offer information for display on the purchaser's device independently of receiving a notification that sorted offer(s) are available. In any such or other implementations, purchaser interface platform 922 provides for a purchaser to display on a purchaser device sorted offer(s) available to that purchaser, in accordance with some embodiments. Some illustrative forms of providing for display of the offer to the purchaser (e.g., providing a notification and/or the offer data) may include one or more of an e-mail (e.g., which may contain the sorted offer information, or may include an embedded hyperlink to the sorted offer information, etc.), an electronic voice message, and/or a text message.); generating the interface cell based on the first amount of the shopping data (Colak et al. 2013/0085924 [0082] FIG. 9 is an overview of the electronic display module, as submitted by the supplier and viewed by the purchaser, according to some embodiments. Credit offer display module 904 receives all information produced by the credit eligibility module 902 regarding the eligibility of purchaser 902 to available credit offers, in this embodiment, for example, offer A1 906, offer A2 908, offer A3 910, offer B1 912, offer B2 914 and offer C1 916 for which purchaser 902 is determined to be eligible. Credit offer display module 904 then detects previously saved purchaser display preferences 918 and reorganizes the display rankings and sorting of the offers in step 924 based on a number of factors including, for example, eligibility date, offer generation date, offer amount, offer duration, industry, company or past credit applications of this particular purchaser or the particular supplier in this credit offer. Credit offer display module 904 then provides for displaying the sorted offers in step 926 on purchaser interface platform 922, which those skilled in the art will understand as providing for accessibility to the offers via one or more purchaser devices (e.g., PC, PDA, smartphone, or other mobile device) via one or more communication paths, networks, and/or protocols, etc. For example, in various embodiments the sorted offers may be pushed to the purchaser device(s) for display thereon (e.g., as an offer), and/or a notification may be sent to a purchaser device to indicate that sorted offer information is available and the user may then pull the sorted offers (e.g., by navigating using an internet browser on the same or different device that received the notification, possibly by selecting a hyperlink in the notification), and/or the purchaser may retrieve (e.g., pull) any available sorted offer information for display on the purchaser's device independently of receiving a notification that sorted offer(s) are available. In any such or other implementations, purchaser interface platform 922 provides for a purchaser to display on a purchaser device sorted offer(s) available to that purchaser, in accordance with some embodiments. Some illustrative forms of providing for display of the offer to the purchaser (e.g., providing a notification and/or the offer data) may include one or more of an e-mail (e.g., which may contain the sorted offer information, or may include an embedded hyperlink to the sorted offer information, etc.), an electronic voice message, and/or a text message.); in response to the generating the interface cell, executing an application of the user device system; and displaying, by the application, the interface cell in a portion of the user interface (Colak et al. 2013/0085924 [0036 – display device] As shown, computer system (e.g., workstation) 101 includes at least one processor 111, such as, e.g., an Intel or Advanced Micro Devices microprocessor, coupled to a communications channel or bus 113. The computer system 101 further includes at least one input device 115 such as, e.g., a keyboard, mouse, touch pad or screen, or other selection or pointing device, at least one output device 116 such as, e.g., an electronic display device, at least one communications interface 118, at least one computer readable medium such as memory 122 (e.g., Random-Access Memory (RAM), which may store code (e.g., corresponding to processes) of operating system 132 and/or other programs 134) and data storage device 120 (e.g., a magnetic disk and/or an optical disk) accessed via storage device reader 136, each coupled to the communications channel 113. The communications interface 118 may be coupled to a network 142. [0037 – user interface] One skilled in the art will recognize that many variations of the system 101 are possible, e.g., the system 101 may include multiple channels or buses 113, various arrangements of data storage devices 120 and memory 122, as different units or combined units, one or more storage device readers 136, such as, e.g., a magnetic disk drive, magneto-optical drive, or optical disk drive, multiple components of a given type, e.g., processors 111, input devices 115, communications interfaces 118, etc. In some variations, computer system 101 may comprise a network (e.g., LAN, WAN, etc.) of devices (e.g., end-user workstations or PCs, one or more servers (e.g., server cluster), etc.), with this network communicably coupled with network 142. Those skilled in the art will also understand in view of the herein disclosure that computer system 101 is not limited to one or more personal computers, terminals, or workstations, nor limited to wired network connections, but may include any computing device that may communicably connect to network 142 (e.g., via wireless and/or wired connection(s); via a public or private network; via one or more devices, such as servers, routers, switches, hubs, etc.) and provide for one or more of transmitting and/or receiving information via network 142, receiving input and/or providing output via one or more user interfaces (e.g., keyboard/keypad (such as a touchscreen keyboard), a mouse, a display (such as an LCD display), etc.), and processing information received via network 142 and/or user interface, as may be required in accordance with embodiments of the present invention.).
Colak et al. 2013/0085924 may not expressly disclose the claimed “interface cell”, however, Gallo 2011/0283208 teaches the claimed interface cell (Gallo 2011/0283208 [0010 – interface cell and cellularized user interface] A cellularized user interface is a user-centric and content-driven graphical user interface that organizes and presents content for a user. The content presentation is independent from the underlying content-producing applications and from the operating system and hardware providing the display. The cellularized user interface renders visual representations of content in an environment made up of cells. Each cell includes an associated visual proxy component and a content information component. The content information component enables intelligent cell interaction to provide a highly flexible and dynamic content presentation adaptable to user needs and preferences. The cellular user interface is user-centric because it responds to user actions by passively deriving user preferences and needs. The cellularized user interface is also content-driven because any cell (or groups of cells) can programmatically respond to content events and relationships within and between other cells in the user interface environment. [0011 – display cell] A graphical user interface is provided for interfacing between applications and data sources on the on hand, and the operating system on the other, to display graphical representations of data content from multiple data sources. The graphical user interface includes display cells arranged in a predetermined pattern or patterns. Each cell includes a visual proxy component configured to display a graphical representation of content associated with a data source and a metadata component for providing descriptive information associated with the content.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Colak et al. 2013/0085924 to include the interface cell features as taught by Gallo 2011/0283208. One of ordinary skill in the art would have been motivated to do so in order to present information in an organized intuitive manner which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 2. (Previously Presented) A user device system comprising: 
a non-transitory memory; and 
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the user device system to perform operations comprising: 
receiving a notification comprising shopping data for an item based on shopping preferences of a user associated with the user device system; 
determining a first amount of the shopping data for a display in an interface cell within a user interface of the user device system based on an interface display preference with the user device system; 
generating the interface cell based on the first amount of the shopping data; 
in response to the generating the interface cell, executing an application of the user device system; and 
displaying, by the application, the interface cell in a portion of the user interface.
Claim 2, has similar limitations as of Claim(s) 22, therefore it is REJECTED under the same rationale as Claim(s) 22. 
Regarding Claim 28. (New) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving a notification comprising shopping data for an item based on shopping preferences of a user associated with the user device system;
determining a first amount of the shopping data for a display in an interface cell within a user interface of the user device system based on an interface display preference with the user device system;
generating the interface cell based on the first amount of the shopping data;
in response to the generating the interface cell, executing an application of the user device system; and
displaying, by the application, the interface cell in a portion of the user interface.
Claim 28, has similar limitations as of Claim(s) 22, therefore it is REJECTED under the same rationale as Claim(s) 22. 

Claims 3, 23, 29 are rejected under 35 U.S.C. 103 as being unpatentable over: Colak et al. 2013/0085924; in view of Gallo 2011/0283208; in further view of Avallone et al. 2002/0147642.
Regarding Claim 23. (New) Colak et al. 2013/0085924 further teaches The method of claim 22, wherein prior to the receiving the notification, the method further comprises: determining the shopping preferences for the item with a plurality of merchants (Colak et al. 2013/0085924 [0086 – supplier preferences interpreted as preferences for the item with a plurality of merchants] FIG. 10 is an illustration of a computerized method that manages the automatic application process for credit offers and post-application transmission, confirmation and feedback mechanism, in accordance with some embodiments. A purchaser 1002 applies to a credit offer in step 1004. Depending on the data elements required by the credit offer, the purchaser 1002 may be asked to input additional data elements that were not initially captured during registration or from 3rd party data providers. In some embodiments such as that herein described, once the purchaser enters the additional data elements in step 1006, the application processor 1010 initiates the process by transferring application data to application conversion module 1012 that is responsible for converting the purchaser's application into a format accepted by the supplier 1020, as in step 1014. Application that is processed through a conversion module is then transferred to the application transmission module 1016 that determines, in step 1018, the system with which the application will be routed to the supplier based on supplier preferences obtained through platform database storage server 1008. Transmission of application to the supplier 1020 may be either physical or electronic; may be a direct connection between electronic interface or may have to be processed manually without any electronic interference.); transmitting the shopping preferences to a service provider system associated with an account of the user (Colak et al. 2013/0085924 [Fig. 10; 0086 – transmission module] FIG. 10 is an illustration of a computerized method that manages the automatic application process for credit offers and post-application transmission, confirmation and feedback mechanism, in accordance with some embodiments. A purchaser 1002 applies to a credit offer in step 1004. Depending on the data elements required by the credit offer, the purchaser 1002 may be asked to input additional data elements that were not initially captured during registration or from 3rd party data providers. In some embodiments such as that herein described, once the purchaser enters the additional data elements in step 1006, the application processor 1010 initiates the process by transferring application data to application conversion module 1012 that is responsible for converting the purchaser's application into a format accepted by the supplier 1020, as in step 1014. Application that is processed through a conversion module is then transferred to the application transmission module 1016 that determines, in step 1018, the system with which the application will be routed to the supplier based on supplier preferences obtained through platform database storage server 1008. Transmission of application to the supplier 1020 may be either physical or electronic; may be a direct connection between electronic interface or may have to be processed manually without any electronic interference.); and transmitting a locational attribute of the user to the service provider system (Colak et al. 2013/0085924 [0032 – geographic location] As will also be further understood from the ensuing description, a purchaser's pre-application data registration and initial eligibility criteria collection system ensures that purchaser can be notified on eligibility about offers before having to apply for a credit line to find out about approvals. In alternative embodiments, purchasers may be notified about their eligibility status on a continuous basis before or after an application is complete. Should the purchaser be deemed ineligible for a trade credit offer, the system may notify the purchaser accordingly with the reasons. The notification may include, for example, a required minimum payment performance to past or existing suppliers, minimum required operating history, geographic location, leverage ratio or general financial or operational risk factors that deemed the purchaser ineligible for a trade credit offer. The system also ensures the supplier will receive applications that are pre-screened and eligible for a credit line (e.g., demonstrating a level of sufficiency to fulfill the criteria, terms and conditions required by the supplier to extend credit). As further discussed below, the eligibility criteria may include any type of data about the business, including, for example, its operations, its owners, employees, partners, financial condition, revenue and tax information, current credit status and past credit history, past payment performance, trade references, industry and geographic information.), 
Colak et al. 2013/0085924 may not expressly disclose, however, Avallone et al. 2002/0147642 teaches wherein the shopping data is associated with the shopping preferences and the locational attribute (Avallone et al. 2002/0147642 [0069 – shopping history and purchasing preferences] The first server(s) 30 receives the loyalty card 25 and RF identification tag 18 information transmitted by the transceiver 15. The server's controller 55 uses the loyalty card 25 information to identify the user and, moreover, one or more database addresses in memory corresponding to the user's demographic profiles. The server reads data from applicable database addresses containing, e.g., user A's personal shopping history and purchasing preferences 74 and one or more databases containing demographic information about similarly situated users 75. [0078 – user’s precise location] We will now describe an embodiment of a system 100 for providing personalized information to a user of a commercial establishment. Recalling the system 100 described above for providing a user with a personalized shopping list, this embodiment further includes a location tracking system 45. Furthermore, we will describe an associated method of providing personalized information to a user of a commercial establishment that further comprises the step of calculating a user's precise location. [0094 – location and preferences] Moreover, the controller 55 also provides a link between user A's aforementioned personal shopping history and purchasing preferences database 74, demographic profile database 75, and the unique RF identification tag 18 associated with the user's portable display unit 10. In this manner, as the location tracking system 45 provides user A's position data with respect to the commercial establishment to the first server(s) 30, the server's controller 55 associates user A's precise location with items for purchase corresponding to that precise location. If a nexus exists between items for purchase in proximity of the user's precise location and the user's demographic profile and/or shopping history and purchasing preferences, then this nexus produces personalized information, e.g., discount coupons on items for purchase that the user is likely to purchase, that appears on the display screen 12 of the display unit 10.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Colak et al. 2013/0085924 to include the shopping preferences and the locational attribute features as taught by Avallone et al. 2002/0147642. One of ordinary skill in the art would have been motivated to do so in order to provide geographically relevant offers based upon a user’s shopping preferences and current geographic location which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 3. (Previously Presented) The user device system of claim 2, wherein prior to the receiving the notification, the operations further comprise: 
determining the shopping preferences for the item with a plurality of merchants; 
transmitting the shopping preferences to a service provider system associated with an account of the user; and 
transmitting a locational attribute of the user to the service provider system, wherein the shopping data is associated with the shopping preferences and the locational attribute.
Claim 3, has similar limitations as of Claim(s) 23, therefore it is REJECTED under the same rationale as Claim(s) 23. 

Regarding Claim 29. (New) The non-transitory machine-readable medium of claim 28, wherein prior to the receiving the notification, the operations further comprise:
determining the shopping preferences for the item with a plurality of merchants; 
transmitting the shopping preferences to a service provider system associated with an account of the user; and
transmitting a locational attribute of the user to the service provider system, 
wherein the shopping data is associated with the shopping preferences and the locational attribute.
Claim 29, has similar limitations as of Claim(s) 23, therefore it is REJECTED under the same rationale as Claim(s) 23. 

Claims 4, 24, 30 are rejected under 35 U.S.C. 103 as being unpatentable over: Colak et al. 2013/0085924; in view of Gallo 2011/0283208; in further view of Avallone et al. 2002/0147642; in even further view of Hunter et al. 2013/0282438.
Regarding Claim 24. (New) Colak et al. 2013/0085924 further teaches The method of claim 23, wherein the determining the shopping preferences (Colak et al. 2013/0085924 [0033 – user preferences] As also further described below, some embodiments of the present invention may include a display mechanism that, after determining the eligibility status of purchasers for all the credit offers available on the system, displays each purchaser the complete, or based on user preferences, partial universe of all credit offers the purchaser is eligible for. The display mechanism will also provide industry statistics and trends about trade credit offers as well as benchmark tools that allow purchasers to better understand their eligibility for trade credit.) comprises:
Colak et al. 2013/0085924 may not expressly disclose, however, Hunter et al. 2013/0282438 teaches accessing a social networking account of the user (Hunter et al. 2013/0282438 [0347 – accessing social networking accounts] In block 2602, the central server may receive profile information from a user during registration, such as during registration procedures described above. For example, the central server may receive profile information (e.g., dietary restrictions and clothing preferences) when a user registers a wireless identity transmitter via a web portal. In optional block 2604, the central server may automatically obtain profile information related to the user from online sources, such as social networking accounts and shopping websites and/or accounts. For example, the central server may access the user's Facebook account to get information about preferred topics or products, or alternatively access the user's shopping account on the Amazon website and gather purchase history information. In block 2606, the central server may store profile information from the user. For example, the profile information may be stored as a profile or as data entries within a database. In various embodiments, the profile may be associated with the unique identity (i.e., device identifier or deviceID) of the user's wireless identity transmitter. In other words, the central server may use the device identifier as a database key to access relevant stored profile information corresponding to the user. In block 2608, the central server may assign categories to the profile information. For example, food preference information may be assigned a "Food" category, medical data may be assigned a "Personal Info" category, and the names of the user's favorite shirts may be assigned a "Clothing" category.); obtaining user information for the user from the social networking account (Hunter et al. 2013/0282438 [0347 – obtain profile information from social networking accounts] In block 2602, the central server may receive profile information from a user during registration, such as during registration procedures described above. For example, the central server may receive profile information (e.g., dietary restrictions and clothing preferences) when a user registers a wireless identity transmitter via a web portal. In optional block 2604, the central server may automatically obtain profile information related to the user from online sources, such as social networking accounts and shopping websites and/or accounts. For example, the central server may access the user's Facebook account to get information about preferred topics or products, or alternatively access the user's shopping account on the Amazon website and gather purchase history information. In block 2606, the central server may store profile information from the user. For example, the profile information may be stored as a profile or as data entries within a database. In various embodiments, the profile may be associated with the unique identity (i.e., device identifier or deviceID) of the user's wireless identity transmitter. In other words, the central server may use the device identifier as a database key to access relevant stored profile information corresponding to the user. In block 2608, the central server may assign categories to the profile information. For example, food preference information may be assigned a "Food" category, medical data may be assigned a "Personal Info" category, and the names of the user's favorite shirts may be assigned a "Clothing" category.); and determining the shopping preferences based on the user information (Hunter et al. 2013/0282438 [0066 – obtaining profile information, shopping preferences and history via accessing social networking accounts] The central server may categorize or otherwise label all profile information associated within user profiles. For example, individual pieces of data provided by a customer may be labeled as relating to "Food," "Clothes," "Entertainment," "Personal," "Health," "Politics," etc. The types of categories may be simple, discrete headings (e.g., "Shopping") and/or may include detailed sub-categories/groups (e.g., Shopping->Shoes->Sandals). In an embodiment, the central server may obtain (or "scrape") profile information from other databases or online services users may be affiliated with or use to store personal information. For example, the central server may perform operations to receive preference information, shopping history, personal data, and other historical information about the user from shopping accounts or websites, such as an Amazon shopping profile/account, or social networking accounts, such as a Facebook, LinkedIn, MySpace, or FourSquare account.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Colak et al. 2013/0085924 to include the social networking features as taught by Hunter et al. 2013/0282438. One of ordinary skill in the art would have been motivated to do so in order to access publicly known and available user information from social networking sources which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 4. (Previously Presented) The user device system of claim 3, wherein the determining the shopping preferences comprises: accessing a social networking account of the user; obtaining user information for the user from the social networking account; and determining the shopping preferences based on the user information.
Claim 4, has similar limitations as of Claim(s) 24, therefore it is REJECTED under the same rationale as Claim(s) 24. 

Regarding Claim 30. (New) The non-transitory machine-readable medium of claim 29, wherein the determining the shopping preferences comprises:
accessing a social networking account of the user;
obtaining user information for the user from the social networking account; and 
determining the shopping preferences based on the user information.
Claim 30, has similar limitations as of Claim(s) 24, therefore it is REJECTED under the same rationale as Claim(s) 24. 
Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over: Colak et al. 2013/0085924; in view of Gallo 2011/0283208; in further view of Avallone et al. 2002/0147642; in even further view of Hunter et al. 2013/0282438.
Regarding Claim 25. (New) Colak et al. 2013/0085924 further teaches The method of claim 23, wherein the determining the shopping preferences (Colak et al. 2013/0085924 [0033 – user preferences] As also further described below, some embodiments of the present invention may include a display mechanism that, after determining the eligibility status of purchasers for all the credit offers available on the system, displays each purchaser the complete, or based on user preferences, partial universe of all credit offers the purchaser is eligible for. The display mechanism will also provide industry statistics and trends about trade credit offers as well as benchmark tools that allow purchasers to better understand their eligibility for trade credit.) comprises:
Colak et al. 2013/0085924 may not expressly disclose, however, Hunter et al. 2013/0282438 teaches receiving user input indicating the shopping preferences based on at least one of an item of interest to the user, a preferred discount for the item, or a preferred merchant of the user (Hunter et al. 2013/0282438 [0065 – user interests and brand preferences] In various embodiments, the central server may serve as a trusted "middle-man" that delivers certain profile information to devices associated with registered services (e.g., retailers, merchants, marketing services), and only when the user's wireless identity transmitter is in proximity with a proximity broadcast receiver of the registered service. In other words, the central server may act as an indirection mechanism that transmits subsets of a user's profile when the user is within proximity of a registered service's devices. The central server may store profiles (or profile information) of users received during registration procedures. For example, a user may be required to submit personal information to the central server when activating a wireless identity transmitter and/or a mobile proximity broadcast receiver. During such a registration, users may indicate various profile information describe the users' interests, personal demographics or personal information (e.g., race, gender, age, etc.), characteristics, issues, needs, wants, and preferences regarding various topics. For example, profile information may include a user's birth date, residence, medical information, health conditions (e.g., food allergies), age, customer preferences, and clothing size information (e.g., shirts, pants, shoes, etc.). As another example, profile information may indicate preferences for certain products, colors, styles, brands, sellers, stores, communities, websites, shopping experiences (e.g., how to be approached by salespersons), foods, beverages, and automobiles.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Colak et al. 2013/0085924 to include the shopping preferences and user interest features as taught by Hunter et al. 2013/0282438. One of ordinary skill in the art would have been motivated to do so in order to provide targeted ads based upon known user interests and shopping interests of a user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 5. (Previously Presented) The user device system of claim 3, wherein the determining the shopping preferences comprises: 
receiving user input indicating the shopping preferences based on at least one of an item of interest to the user, a preferred discount for the item, or a preferred merchant of the user.
Claim 5, has similar limitations as of Claim(s) 25, therefore it is REJECTED under the same rationale as Claim(s) 25. 

Claims 6, 26, 31 are rejected under 35 U.S.C. 103 as being unpatentable over: Colak et al. 2013/0085924; in view of Gallo 2011/0283208; in further view of Brown 2009/0106300.
Regarding Claim 26. (New) The method of claim 22, further comprising:
Colak et al. 2013/0085924 may not expressly disclose, however, Brown 2009/0106300 teaches hiding a second amount of the shopping data from the display in the interface cell based on the interface display preference (Brown 2009/0106300 [0134 - hides the desired display and detail according to the user preference] FIGS. 9A-G are a flow chart that illustrates the benefit of presenting only desired emails, or eliminating spam, to the user according to one embodiment of the present invention. When a user opens email to check email, the plugin manager 500 recognizes the key user activity of preparing to check email, and sends the message to the email plugin to identify desired email 1290. The plugin checks if a user preference exists for updating the user on progress and activity as the plugin identifies desired email 1300. If a preference exists, the plugin presents or hides the desired display and detail according to the user preference 1310. If no preference exists, the plugin shows the standard display and detail of progress and activity 1320. The plugin sends a message to the plugin manager to obtain the list of authorized email addresses, authorized email domains, blocked email addresses, and blocked email domains contained in the user history 1330. The plugin then intercepts unread email before the email is shown to the user 1340. If the user has specified, the user is informed of activity and progress as each email is identified as valid or spam.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Colak et al. 2013/0085924 to include the hiding shopping information features as taught by Brown 2009/0106300. One of ordinary skill in the art would have been motivated to do so in order to customize an interface display so as to limit types of information based upon preference and thereby not overwhelm a user with too much information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 6. (Previously Presented) The user device system of claim 2, wherein the operations further comprise: 
hiding a second amount of the shopping data from the display in the interface cell based on the interface display preference.
Claim 6, has similar limitations as of Claim(s) 26, therefore it is REJECTED under the same rationale as Claim(s) 26. 

Regarding Claim 31. (New) The non-transitory machine-readable medium of claim 28, wherein the operations further comprise:
hiding a second amount of the shopping data from the display in the interface cell based on the interface display preference. 
Claim 31, has similar limitations as of Claim(s) 26, therefore it is REJECTED under the same rationale as Claim(s) 26. 

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over: Colak et al. 2013/0085924; in view of Gallo 2011/0283208; in further view of Brown 2009/0106300; in even further view of Michaud et al. 2008/0028337.
Regarding Claim 27. (New) The method of claim 26, further comprising:
Colak et al. 2013/0085924 may not expressly disclose, however, Michaud et al. 2008/0028337 teaches receiving a request for additional information for the item from the interface cell; and displaying at least the second amount of the shopping data in the interface cell based on the request (Michaud et al. 2008/0028337 [0007] These and other embodiments can include one or more of the following features. Each cell can display a selected item, where the selected item is one of the items from the hierarchy of items. The method can include presenting an expanded visual representation of the user interface element, in response to user input directed to the user interface element. The method can include presenting a first collection of items in response to user input directed to a cell, where each item in the first collection of items is one of the items from a first level of the hierarchy, the first level associated with the cell. The method can include presenting a second collection of items in response to user input selecting an item from the first collection of items, where each item in the second collection of items is one of the items in a next level of the hierarchy, the next level being a level lower than the first level. The items in the second collection of items can be children of the selected item.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Colak et al. 2013/0085924 to include the social displaying at least the second amount of the shopping data in the interface as taught by Michaud et al. 2008/0028337. One of ordinary skill in the art would have been motivated to customize an interface display so as to limit types of information based upon preference and thereby not overwhelm a user with too much information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 7. (Previously Presented) The user device system of claim 6, wherein the operations further comprise: 
receiving a request for additional information for the item from the interface cell; and displaying at least the second amount of the shopping data in the interface cell based on the request.
Claim 7, has similar limitations as of Claim(s) 27, therefore it is REJECTED under the same rationale as Claim(s) 27. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over: Colak et al. 2013/0085924; in view of Gallo 2011/0283208; in further view of Brown 2009/0106300; in even further view of Michaud et al. 2008/0028337; in further view of Bedi 2012/0272278.
Regarding Claim 8. (Previously Presented) The user device system of claim 7, 
Colak et al. 2013/0085924 may not expressly disclose, however, Bedi 2012/0272278 teaches wherein the second amount of the shopping data displayed in the interface cell comprises a purchase option of the item with a price and a location for a pickup of the item (Bedi 2012/0272278 [0013 – price, location, etc…] In addition or instead, the operations may further comprise: providing a catalog user interface for display on the user terminal, the catalog user interface including an image of at least a first article available for purchase using at least earned credits for viewing content; providing for display, in association with the first article a corresponding respective price expressed in earned credits for viewing content; receiving a purchase request for a first article, wherein the first article is associated with a first price in the form of a first amount earned credits for viewing content; providing information on a first location to the first user with respect to where the first article is available for pickup; processing the purchase request; accessing a photograph of the first user; generating a receipt for the purchase of the first article, the receipt including the photograph of the first user and an identification of the first article, wherein the receipt is to be used to verify, at the first location, that the first user is authorized to pickup the first article.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Colak et al. 2013/0085924 to include the pricing and pickup location features as taught by Bedi 2012/0272278. One of ordinary skill in the art would have been motivated to do so in order to provide common purchase and pickup information to a user to help inform a user about a purchase option which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 9. (Previously Presented) The user device system of claim 8, wherein the operations further comprise: 
Colak et al. 2013/0085924 may not expressly disclose, however, Bedi 2012/0272278 teaches receiving a purchase request of the item via the purchase option in the interface cell; and processing a purchase of the item based on the purchase request and the shopping data for the item (Bedi 2012/0272278 [0013 – processing a purchase request] In addition or instead, the operations may further comprise: providing a catalog user interface for display on the user terminal, the catalog user interface including an image of at least a first article available for purchase using at least earned credits for viewing content; providing for display, in association with the first article a corresponding respective price expressed in earned credits for viewing content; receiving a purchase request for a first article, wherein the first article is associated with a first price in the form of a first amount earned credits for viewing content; providing information on a first location to the first user with respect to where the first article is available for pickup; processing the purchase request; accessing a photograph of the first user; generating a receipt for the purchase of the first article, the receipt including the photograph of the first user and an identification of the first article, wherein the receipt is to be used to verify, at the first location, that the first user is authorized to pickup the first article.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Colak et al. 2013/0085924 to include the processing a purchase request features as taught by Bedi 2012/0272278. One of ordinary skill in the art would have been motivated to provide features to receive, process, and close a purchase request for the benefit of both the merchant and customer which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over: Colak et al. 2013/0085924; in view of Gallo 2011/0283208; in further view of Brown 2009/0106300; in even further view of Michaud et al. 2008/0028337; in further view of Bedi 2012/0272278; in further view of Cockcroft 2011/0282700.
Regarding Claim 10. (Previously Presented) The user device system of claim 9,
Colak et al. 2013/0085924 may not expressly disclose, however, Cockcroft 2011/0282700 teaches wherein the operations further comprise: providing a receipt for the purchase that comprises instructions for the pickup of the item and a release of the item (Cockcroft 2011/0282700 [0107 – receipt and pick-up instructions] The notifications may comprise messages delivered to users via e-mail, IM, SMS, MMS, video message, telephone call as well as messages delivered to the subscriber account of the user. In some cases, the notifications may provide the user with information related to various online marketplace transactions. For example, notifications may be sent to sellers for indicating the status of event listings, informing the seller of offers (e.g., auction bids) for event listings or sales of similar tickets and allowing the user to modify the prices of event listings, notifying the seller of placed orders and requesting confirmation of the availability of tickets for such orders, providing delivery instructions and requesting confirmation of delivery, tracking shipped orders, providing the status of payments, and so forth. Notifications may be sent to buyers for tracking ticket purchase transactions (e.g., active bids, auctions lost) for event listings and allowing the buyer to modify offers, confirming an order and delivery, tracking shipped orders, providing pick-up instructions and requesting confirmation of receipt, downloading and print electronic tickets, and so forth.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Colak et al. 2013/0085924 to include the pickup instruction features as taught by Cockcroft 2011/0282700. One of ordinary skill in the art would have been motivated to do so in order to provide common purchase and pickup information to a user to help inform a user about a purchase option which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: Colak et al. 2013/0085924; in view of Gallo 2011/0283208; in further view of Hunter et al. 2013/0282438.
Regarding Claim 11. (Previously Presented) The user device system of claim 2, 
Colak et al. 2013/0085924 may not expressly disclose, however, Hunter et al. 2013/0282438 teaches wherein prior to the receiving the notification, the operations further comprise: transmitting a location of the user device system to a service provider server, wherein the notification is based on the location (Hunter et al. 2013/0282438 [0064] Upon receipt of sighting messages, the central server may decode, decrypt, or otherwise access obscured information (e.g., rolling identifiers) within the sighting messages. For example, the central server may decode a broadcast message within a sighting message and determine the customer associated with the broadcast message using data stored within a registration database. Based on the location of a proximity broadcast receiver that transmitted a sighting message, the central server may determine the proximity of the related broadcast message, or the approximate proximity. For example, since a stationary proximity broadcast receiver that transmits a sighting message is within proximity of a customer's wireless identity transmitter at the time of receiving a broadcast message, the central server may determine the customer's wireless identity transmitter is within several feet of the GPS coordinates indicated in the proximity broadcast receiver's sighting message or known to the central server in the case of fixed proximity broadcast receivers. Further, the central server may be configured to transmit messages in response to receiving and processing sighting messages. For example, the central server may transmit return messages to devices associated with a merchant/retailer/store, such as a store server, a point-of-sale device (e.g., a cash register device), a mobile device or other computing device used by an employee of the merchant (e.g., a tablet device used by a waiter/hostess/customer service rep, etc.), and/or a proximity broadcast receiver associated with the merchant (e.g., a stationary proximity broadcast receiver that relayed the broadcast signal from the customer's wireless identity transmitter). [0130] Returning to FIG. 3, the method 300 also illustrates operations that may be implemented in the central server 120. In block 322, the central server 120 may receive the sighting message from the proximity broadcast receiver 142. In block 324, the central server 120 may associate an identifier indicated by the sighting message with the wireless identity transmitter 110. The central server 120 may associate the identifier within the sighting message with an account registered/created by a user. Associating the identifier with a particular wireless identity transmitter 110 or user account may be accomplished by comparing the identifier with a database of codes corresponding to the wireless identity transmitter 110 or user accounts to determine the database record in which information from the sighting message (e.g., location info) should be stored. Since in some embodiments the wireless identity transmitter 110 identifier changes (rolls) frequently, this process may involve comparing the identifier received in the sighting message to several possible serial codes generated by a pseudo-random number generator algorithm, or applying a reverse algorithm which uses the received identifier as an input and outputs the corresponding account number. In block 326, the central server 120 may store data from the sighting message in a database, such as location information and time data. For example, the central server 120 may determine the location of the proximity broadcast receiver 142 when the broadcast message was received based evaluating the received sighting message, and may store that data in a database linked to the wireless identity transmitter 110 or its user/owner.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Colak et al. 2013/0085924 to include the transmitting a location of the user device features as taught by Hunter et al. 2013/0282438. One of ordinary skill in the art would have been motivated to do so in order to provide targeted ads based location which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).